Citation Nr: 1618891	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for chronic nosebleeds.

4.  Entitlement to service connection for a sleep disorder, diagnosed as sleep apnea.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to an effective date prior to June 17, 2009, for the assignment of a 40 percent rating for post phlebitis syndrome of the right lower leg.

7.  Entitlement to a rating in excess of 40 percent for post phlebitis syndrome of the right lower leg since June 17, 2009.

8.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disability, to include anxiety disorder with depressed mood, claimed as nerve problems.

9.  Entitlement to an initial compensable rating for pterygium of the right eye.

10.  Entitlement to an initial compensable rating for pinguecula of the left eye.

11.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served in the Navy on active duty from April 1988 to May 1992.  He is in receipt of the Combat Action Ribbon.

The issues of entitlement to service connection for a higher rating for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD and he received a Combat Action Ribbon denoting combat; the claimed stressors are related to combat.
 
2.  No respiratory illness or injury was manifested during service; chronic obstructive pulmonary disease (COPD) manifested several years after service and is not causally or etiologically related to service.

3.  Chronic nosebleeds are caused by medication prescribed for the Veteran's service-connected post phlebitis syndrome.

4.  No sleep problems or sleep apnea symptoms were manifested during service; sleep apnea manifested several years after service and is not causally or etiologically related to service.

5.  The in-service complaints of eczematous dermatitis and pseudofolliculitis barbae (PFB) were not shown to be chronic; a current skin disorder, diagnosed as athlete's foot, is not causally or etiologically related to service; burn residuals were sustained post-service.

6.  VA received a request for a TDIU, implicitly including a claim for an increased rating for post phlebitis syndrome of the right lower leg, on June 17, 2009; no claim for an increased rating, either formal or informal, was reasonably raised prior to that date; nor was it factually ascertainable that the right leg disability had increased in severity one year prior to that date.

7. From June 17, 2009, post phlebitis syndrome of the right lower leg is manifested by subjective complaints of leg pain and swelling; objective findings include no massive board-like edema with constant pain at rest, no persistent edema or subcutaneous induration, no stasis pigmentation or eczema, and no persistent ulceration.

8.  Pterygium of the right eye is manifested by subjective complaints of excessive tearing and irritation; objective findings reflect no impaired corrected vision, no chronic conjunctivitis, no visible or palpable tissue loss or either gross distortion or asymmetry of one or more features or paired set of features, and none of the 8 characteristics of disfigurement.

9.  Pinguecula of the left eye is manifested by subjective complaints of sensitivity to wind and light, blurred vision, and dry eyes; objective findings show no visible or palpable tissue loss, no gross distortion or asymmetry of one or more features or paired set of features, and none of the 8 characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).

2.  A respiratory disorder, diagnosed as COPD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

3.  Chronic nosebleeds are the result of service-connected post phlebitis syndrome.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  A sleep disorder, diagnosed as sleep apnea, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

5.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

6. The criteria for an effective date prior to June 17, 2009, for the award of a 40 percent rating for post phlebitis syndrome of the right lower leg have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.104, Diagnostic Code (DC) 7121 (2015).

7.  The criteria for a rating in excess of 40 percent for post phlebitis syndrome of the right lower leg from June 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, DC 7121 (2015).

8.  The criteria for an initial compensable rating for pterygium of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.79, DC 6034 (2015).

9.  The criteria for an initial compensable rating for pinguecula of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.79, DC 6037 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013). In this case, none of the claims on appeal are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, none of the claims on appeal are listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For the purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more or that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).


PTSD

The Veteran claims service connection for PTSD.  He is already service-connected for an acquired psychiatric disorder, specifically an anxiety disorder with depressed mood, and this claim is therefore limited to service connection for the specific diagnosis of PTSD.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  The Board notes that regulations rating psychiatric disorders were recently amended to replace references to DSM-IV with DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014, as this appeal was.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).

The evidence is in conflict as to a diagnosis of PTSD.  Service treatment records do not reflect any symptoms of or treatment for PTSD and no such abnormality was noted at the April 1992 separation examination.  A March 1994 VA general medical examination reflected no psychiatric complaints or diagnosis.  VA treatment records indicate that the Veteran was treated for depression from February through April of 2001 but was not diagnosed with PTSD.  In an October 2001 Social Security Administration (SSA) examination, he was diagnosed with an adjustment disorder and depressed mood but not PTSD.  In November 2001, a neuropsychologist, noted issues with the Veteran's temper but did not diagnose PTSD.  

In June 2002, the Veteran was diagnosed with major depression with melancholia. In May 2008, he was treated for cocaine dependence but exhibited no other mental health symptoms and was not diagnosed with any psychiatric disorder beyond cocaine dependence.  In May 2009, he was diagnosed with cocaine dependence and a mood disorder.  In a May 2009 statement, he reported that his in-service stressors consisted of deployment to Iraq, where he was not given a weapon despite enemy attacks.  

PTSD is first recorded in June 2009 VA treatment records where the Veteran was diagnosed with rule-out PTSD.  He was evaluated for his substance abuse and PTSD in August 2009.  He was diagnosed with PTSD based on his service in Iraq, where he reported he was not given a weapon until two weeks prior to the end of his deployment.  

The Veteran underwent a VA mental health examination in September 2010.  The examiner diagnosed a mild adjustment disorder with depressed mood and polysubstance abuse in early remission.  The examiner confusingly stated first that the Veteran did meet the criteria for a PTSD diagnosis, and second that he did not meet the criteria.  The examiner did not explain which criteria the Veteran failed to meet.  From January to November 2010, he was treated for alcohol abuse, cannabis and cocaine dependence, major depressive disorder, and PTSD.  Subsequent VA treatment records reflect treatment for a psychiatric disorder characterized as PTSD.

Based on the above, and resolving reasonable doubt in favor of the Veteran, he has a current DSM-IV diagnosis of PTSD. While the VA examiner was inconsistent in his findings of whether the Veteran's symptoms met the DSM-IV criteria, the VA treating clinicians have treated him for PTSD.  Therefore, a current diagnosis is shown.  Next, the Veteran is in receipt of a combat-related decoration - a Combat Action Ribbon.  Therefore, combat has been verified.  Finally, the diagnosis of PTSD has been related to his service in Iraq.  Therefore, the criteria for service connection for PTSD have been met.

When implementing this Board decision to grant service connection for PTSD, the RO will rate the PTSD together with the already service-connected anxiety disorder with depressed mood and provide one rating based on all the Veteran's psychiatric impairments.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 provides that all service-connected psychiatric disabilities and symptoms, including PTSD symptoms and anxiety/depression, are to be rated together.  

Thus, the Veteran would not be entitled to separate and additional ratings for symptoms of anxiety with depressed mood and PTSD as 38 C.F.R. § 4.14 provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

Respiratory Disorder

The Veteran contends that he has had breathing problems since returning from the Persian Gulf.  He later maintained that his breathing problems started while serving in Saudi Arabia.  He was diagnosed with chronic obstructive pulmonary disease (COPD) in March 2006.  Therefore, a current disorder is shown.  However, COPD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable. See Walker, 718 F.3d at 1331. 

After review of all the lay and medical evidence of record, the weight of the evidence is against a finding that COPD manifested during service. Service treatment records do not reflect any symptoms of or treatment for any respiratory or breathing problems.  Further, no such abnormalities were noted at the April 1992 separation examination.  Therefore, a respiratory disorder was not noted in the service treatment records.  This evidence weighs against service incurrence.

Next, post-service treatment records do not show COPD, or symptoms related thereto, for several years after service separation.  In a March 1994 VA examination, the examiner noted symmetrical chest with equal and adequate expansion and no rales, rhonchi, or wheezing.  A chest X-ray showed mild post-granulomatous changes and was otherwise normal.  He did not report any breathing problems, and no respiratory disorder was diagnosed.  June 1994 VA treatment records reflect that the Veteran reported chest pain with deep breathing behind his breast bone and left axillary but this complaint focused on chest pain, not any breathing problems.  

Social Security Administration records reflect that the Veteran underwent a disability examination in October 2001.  He did not report any breathing problems, and no respiratory disorder was diagnosed.  The first reference to any respiratory problems was in a March 2006 VA treatment records where it was noted that he had a diagnosis of COPD which was being treated with Combivent.  He smoked three cigars a day and did not wish to quit nicotine use.  This multi-year gap between service separation and first recorded respiratory diagnosis is another factor that weighs against service incurrence.

Although the Veteran and has indicated that he has had symptoms of respiratory problems since service, the lay and medical evidence generated more contemporaneous to service, which shows respiratory symptoms during service is more reliable and of greater probative value because such evidence is likely to reflect accurately the Veteran's physical state at service separation, and is less dependent on memory many years after the claimed events.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently-diagnosed COPD is not otherwise related to active service.  Specifically, he underwent a VA examination in September 2010.  He reported that he began gasping for air while serving in Saudi Arabia and current symptoms of cough with productive mucus and shortness of breath.  He regularly used an inhaler.  He reported smoking a quarter-pack of cigarettes daily.  The examiner diagnosed COPD.  

The examiner opined that COPD was less likely as not related to Gulf War service.  The examiner reasoned that COPD was a disease with a clear and specific etiology and not related to service in the Persian Gulf.  This is a factually accurate history that the examiner relied upon that is also consistent with the Board's factual findings in this case.  

In sum, the evidence does not reflect an in-service incurrence or injury despite the Veteran's assertions to the contrary.  This finding is supported by the fact that he sought treatment for other medical complaints but never any respiratory complaints.  Therefore, the Board places less probative weight on his lay statements as to an in-service incurrence.  As the second element (in-service incurrence) is not demonstrated, a claim based on direct service connection is not supported in the record.  Further, there is a clear diagnosis of COPD and a claim based on undiagnosed illness is not supported by the record.  Finally, the examiner rendered an opinion that COPD is not otherwise related to Gulf War service.  As such, the appeal is denied.  

Chronic Nosebleeds

In addition to the regulations outlined above, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

Service treatment records do not reflect any symptoms of or treatment for any nosebleeds and no such abnormalities were noted at the April 1992 separation examination.  Post-service medical records do not show nosebleeds for several years after discharge and the medical evidence does not show a direct nexus between nosebleeds and service.

In an August 2010 VA examination, the Veteran reported recurrent nosebleeds, primarily on the right side since 1991 or 1992.  He stated that the nosebleeds occur intermittently with intervals of one, two, or three weeks between, lasting 4-5 hours.  On physical examination, the examiner found no nasal polyps, no nasal blockage, and no other objective evidence of any disability.  The examiner stated that there was no anatomic condition predisposing nosebleeds, nor was there physical evidence of long term residual effects of exposure to fumes while serving in Iraq.  Significantly, the examiner opined that any reported nosebleeds were most likely the side effects of the Veteran's chronic therapy for service-connected post phlebitis syndrome.

This evidence weighs in favor of a finding that the Veteran's nosebleeds are secondary to his service-connected post phlebitis syndrome.  The VA examiner opined that the blood thinners prescribed to treat the Veteran's post phlebitis syndrome were more likely than not the cause of any reported nosebleeds.  This opinion is supported by the facts and based on the examiner's medical training.  Therefore, service connection is granted for nosebleeds on a secondary basis.

Sleep Disorder

The Veteran contends generally that his sleep disorder developed during and since service. Specifically, he has variously reported being tired, having trouble sleeping due to a lumbar spine disability, and complained of insomnia since returning from his deployment.  He was diagnosed with sleep apnea in a September 2010 VA examination. Therefore, a current disorder is shown.  However, sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable. See Walker, 718 F.3d at 1331. 

After review of all the lay and medical evidence of record, the weight of the evidence is against a finding of sleep apnea symptoms manifested during service. Service treatment records do not reflect any symptoms of or treatment for any sleep problems.  Further, no such abnormalities were noted at the April 1992 separation examination.  Therefore, a sleep disorder was not noted in the service treatment records.

Next, post-service treatment records show no sleep apnea, including symptoms related thereto, for several years after service separation.  Specifically, in a March 1994 VA examination, the Veteran reported no sleep problems and no such disability was diagnosed.  The first reference to any sleep problems was in a June 1994 VA treatment records where he reported that he "stays tired."  The several year lapse between service separation and reported sleep difficulties is one factor that weighs against service incurrence.

Although the Veteran and has recently suggested that he has had symptoms of sleep apnea during and since service, the lay and medical evidence generated more contemporaneous to service, which shows no sleep apnea symptoms during service, is more reliable and of greater probative value because such evidence is likely to reflect accurately the Veteran's physical state at service separation, and is less dependent on memory many years after the claimed events.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently-diagnosed sleep apnea is not otherwise related to active service.  Specifically, he underwent a VA examination for sleep problems in September 2010.  He reported night sweats and daytime hypersomnolence.  He stated that he first experienced insomnia after returning from being deployed.  He had a sleep study done and was prescribed a continuous positive airway pressure (CPAP) machine, but it did not help.  The examiner diagnosed sleep apnea.  

The examiner opined that sleep apnea was less likely as not related to Gulf War service.  The examiner reasoned that sleep apnea was a disease with a clear and specific etiology and not related to service in the Persian Gulf. This is a factually accurate history that the VA examiner relied upon that is also consistent with the Board's factual findings in this case.

The Board notes that in a July 2000 hearing at the RO, the Veteran reported sleep difficulties secondary to his service-connected lumbar spine disability.  VA treatment records show that he reported insomnia in January 2002, stating that he was getting only 45 minutes of sleep a night due to his back pain.  While there are two isolated instances in the record in which he attributed sleep difficulties to his back pain, there is no associated diagnosis, nor is there anything in the record to suggest that these isolated reports were indicative of a chronic condition.  

To the extent that sleep problems may be attributable to his acquired psychiatric disability, the Veteran underwent a VA mental health examination in September 2010.  The examiner noted that the Veteran had been diagnosed with obstructive sleep apnea, and explained that such a condition did not appear to be related to psychiatric symptoms.  Therefore, secondary service-connection is not warranted.

As a lay person, the Veteran is competent to report any sleep apnea symptoms he has experienced at any given time; however, under the specific facts of the case that show no in-service symptoms or symptoms until several years after service, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his sleep apnea. 

The etiology of the sleep apnea is a complex medical question dealing with the origin and progression of the respiratory system, and sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings, and physiological testing. For these reasons, his unsupported lay opinion under the specific facts of this case that include no in-service injury, diagnosis, or symptoms and no symptoms until several years after service, is of little probative value. 

In sum, the evidence weighs against a finding that a sleep disorder is related to service.  The only sleep disorder with which the Veteran has been diagnosed is sleep apnea, and there is no indication in the record that sleep apnea is related to service.  

Skin Disorder

The Veteran claims service connection for skin problems.  The Board notes that service connection for hives was previously denied in an October 1996 rating decision; the current claim, however, is broader in scope.

The Veteran contends generally that his skin disorder developed as a result of service. Specifically, he has reported rashes on his arms, hives due to nerve agent pills taking in service that appeared when he gets hot, and bumps on his back.  He has been diagnosed with status post superficial burns of his lower extremities, upper arms, and chest wall, due to a post-service injury and more recently mild athlete's foot.  Therefore, a current disorder is shown.  However, burns and athlete's foot are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable. See Walker, 718 F.3d at 1331. 

Service treatment records reflect a number of skin-related complaints.  Specifically, in April 1988, the Veteran reported dry skin on his thighs and hands and was diagnosed with widespread eczematous dermatitis.  In May 1988, he reported bumps on his face and irritation when shaving and was diagnosed with PFB.  He reported PFB symptoms again in July 1989, February 1990, and April 1990 and received the same diagnosis on all three occasions.  No such skin disorders were noted at the April 1992 separation examination.  

Next, post-service treatment records show no skin disorder, including symptoms related thereto, for several years after service separation.  Specifically, in a March 1994 VA examination, the examiner noted clear skin with no acute or chronic skin lesions of any kind.  The Veteran reported no skin symptoms, and no such disability was diagnosed.  In May and June 1994, he was treated for skin symptoms.  He reported rashes on his arms, and hives that appeared when he got hot, and bumps on his back.  There was no active rash on examination, and he was diagnosed with history of rash by history.

The first clinical reference to a skin disorder is a private treatment records indicating that the Veteran suffered burns over 26 percent of his total body surface area in August 1999.  As this incident clearly occurred several years after service, the burn residuals cannot form the basis of a claim for VA benefits, nor has the Veteran so argued.  In an October 2001 SSA disability examination, the only skin problems he reported were residuals of the burns he suffered in 1999.  He was diagnosed with status post superficial burns of his lower extremities, upper arms, and chest wall, without sequelae.   

The Veteran underwent a VA examination in September 2010.  He reported developing bumps and hives while serving in Saudi Arabia.  Reported symptoms included itching and burning.  The examiner diagnosed mild athlete's foot.  The examiner opined that this skin condition was a disease with a clear and specific etiology and diagnosis and less likely as not related to Gulf War service.  The examiner further stated that there was no objective evidence of hives.

The Board finds that the evidence weighs against a finding that the Veteran suffers from a current skin disorder related to service.  His only current diagnosed skin disabilities are the residuals of burns he suffered post-service and athlete's foot, for which there is no indication of a relationship to service.  While he has reported occasional hives, there is neither any evidence connecting these hives with his in-service eczema and PFB nor objective medical diagnosis of an underlying condition for which service connection can be granted.  Furthermore, as there is no objective evidence of hives, there are thus no objective indications of a chronic disability to support presumptive service connection based on service in the Gulf War.  Service connection is therefore denied.

Exposure to Radiation

In a February 2012 statement, the Veteran reported that he was exposed to radiation in service.  He did not specify any claimed disability related to radiation exposure; nonetheless, the Board will consider radiation exposure as it relates to the claims on appeal.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  In general, there are specific diseases which may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, another set of radiogenic diseases found five years or more after service in an ionizing radiation-exposed veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311(b)(2).  Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, none of the disabilities claimed by the Veteran are recognized by VA as having an established relationship with exposure to radiation, nor is there any indication in the record that he was exposed to ionizing radiation apart from his February 2012 statement.  Furthermore, he has not even specified which disability is related to his reported radiation exposure.  For these reasons, presumptive service connection based on exposure to ionizing radiation is not warranted for any of the Veteran's claimed disorders.

Earlier Effective Date for Grant of 40 Percent Rating for a Right Leg Disability

Generally, the effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application." 38 U.S.C.A. § 5110(a). The effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase. 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2). VA regulations provide that the effective date for increased ratings shall be the "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(1).

Historically, the Veteran's claim for service connection for post phlebitis syndrome of the right lower leg was granted in a February 2008 rating decision, awarding him a 20 percent rating effective December 11, 2001.  He did not appeal either the rating or the effective date of this decision or submit any evidence during the one-year appeal period, and so it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1103.  

The current appeal stems from a June 17, 2009, TDIU claim, which in an October 2009 statement the Veteran explained encompassed an increased rating claim for post phlebitis syndrome of the right lower leg.  The RO granted a 40 percent rating effective to June 17, 2009.  He asserts that the 40 percent rating should be effective to December 2001.

Significantly, there was no evidence on the record relating to post phlebitis syndrome for the period between the February 2008 rating decision and the June 17, 2009, claim.  Therefore, the evidence does not show that the Veteran filed a claim prior to June 17, 2009.  As June 17, 2009, is both the date he filed the claim and the effective date of the higher rating, there is no basis to grant an earlier effective date based on date of claim.  

Moreover, the Veteran may be entitled to a higher rating if the evidence shows that he was entitled to a higher rating between June 16, 2008, and June 16, 2009, that is, if entitlement arose during the one year period prior to the filing of the increased rating claim.  If it is factually ascertainable that the increase in disability occurred prior to June 17, 2009, then an earlier effective day would be warranted.  Here, however, the evidence does show an increase in disability prior to June 17, 2009, as there is no evidence on record pertaining to post phlebitis syndrome.  

In short, as there is no formal or informal claim filed before June 17, 2009, and no evidence indicating a worsening of the Veteran's post phlebitis syndrome during the one-year period prior to the filing of his June 17, 2009 claim, an effective date of the increase to 40 percent prior to such date is not warranted.  

Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Post Phlebitis Syndrome of the Right Leg From June 17, 2009

The Veteran seeks a rating in excess of 40 percent for post phlebitis syndrome from June 17, 2009.  Post phlebitis syndrome is rated under DC 7121, which provides for a 40 percent rating for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

Private treatment records include an August 2009 Doppler echocardiograph which showed acute appearing nonocclusive deep vein thrombosis (DVT) in the right common femoral vein at the saphenofemoral junction, as well as chronic appearing occlusive DVT in the right popliteal vein.  The Veteran reported increased leg pain in September 2009 and underwent a second Doppler echocardiograph, which reflected extension and worsening of his DVT since August.  He underwent anticoagulation treatment.

VA treatment records from the same time period indicate that the Veteran was treated for DVT in August through October of 2009.  He reported increased pain and was diagnosed with recurrent chronic DVT.  At first, he denied thromboembolic events, including pain or edema.  In October 2009, he reported increased pain and swelling over a period of five days.  His physician found right lower extremity edema to the inguinal ligament and tenderness to palpation in the calf.  He was medicated and discharged.

The Veteran underwent a VA examination in December 2009.  He reported eight or nine recurrent clots over the prior nine years.  Reported symptoms included aching, increased fatigue, and swelling with extended standing or walking.  Swelling increases throughout the day.  He stated that wearing compression hosiery helps relieve his symptoms.  

On examination, the examiner found pitting edema, small varicosities, and trophic changes of the skin.  There was no ulceration, skin breakdown, dermatitis, or cellulitis.  Skin color and texture was normal apart from trophic changes.  The Veteran ambulated without a cane.  The examiner concluded that the Veteran's disability did not affect his ability to perform activities of daily living, but he was not eligible to do activities requiring extended standing, walking, or sitting without elevating his leg.  

The Veteran underwent another VA examination in November 2011.  The examiner noted aching and fatigue in the leg after prolonged standing or walking, and symptoms relieved by compression hosiery and elevation of extremity.  The right leg was slightly swollen when compared with the left.  Varicose veins were present.  There was no stasis pigmentation, eczema, ulceration, subcutaneous induration, or massive board-like edema.  The examiner noted mild functional limitations, specifically the inability to stand or walk longer than 45 minutes.

The Board finds that an evaluation in excess of 40 percent is not warranted.  Higher ratings are warranted for massive board-like edema with constant pain at rest, or for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  There is no evidence of such manifestations.  The Veteran's edema is exacerbated during his clot episodes, but it has never been characterized as massive or board-like.  Indeed, his November 2011 examiner specifically found a lack of stasis pigmentation, eczema, ulceration, subcutaneous induration, or massive board-like edema.  A higher rating is therefore denied.

Right Eye Pterygium and Left Eye Pinguecula

The Veteran claims an initial compensable rating for pterygium of the right eye and an initial compensable rating for pinguecula of the left eye.  Pterygium is rated under DC 6034, which in turn directs that pterygium is to be evaluated on the basis of visual impairment, conjunctivitis under DC 6018, or scarring under DC 7800.  Pinguecula is rated under DC 6037, which likewise directs that pinguecula should be rated on the basis of scarring under DC 7800.  Visual impairment is evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76.  Results from both eyes are combined under DCs 6061-6066.

Under DC 6018, active chronic nontrachomatous conjunctivitis with objective findings such as red, thick conjunctivae, mucous secretion, etc., is rated at 10 percent.  Inactive chronic nontrachomatous conjunctivitis is rated based on residuals, such as visual impairment or scarring.

Under Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement (as defined below).  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement.  An 80 percent rating warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or with six or more characteristics of disfigurement.

Note (1) to DC 7800 defines the 8 characteristics of disfigurement as:  (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

VA treatment records indicate that in May 2009 the Veteran sought to have the pterygium in his right eye surgically removed.  He reported excessive tearing and irritation, particularly when blinking.  The procedure was performed in June 2009, and after several days he reported improvement of symptoms.  Symptoms were still improved in July 2009.  When being treated for pterygium in May, June, and July of 2009, he did not report any pinguecula symptoms, though the condition was noted by his physician.  In July 2010, he reported blurred vision and pain, specifically burning, tearing, and light sensitivity.  He was diagnosed with dry eyes.  

The Veteran underwent a VA examination in August 2010.  Corrected visual acuity was 20/20.  The examiner noted that the Veteran had had his right eye pterygium removed.  Left eye was noted as having a half-millimeter nasal pinguecula.  Dry eye was noted.  VA treatment records reflect that in June 2011 he reported blurred vision and dry eyes.  He was diagnosed with presbyopia and dry eyes.  He underwent another VA examination in November 2011.  He reported sensitivity to wind and light in the left eye and an uncomfortable, dry, and burning right eye.  Corrected visual acuity was 20/20, and he was diagnosed with dry eye.

The Board finds that a compensable rating is not warranted for pterygium.  Compensable ratings are warranted for visual impairment, active conjunctivitis, and disfigurement.  There is no evidence in the record of conjunctivitis.  While he has reported blurred vision, his corrected distance visual acuity has not been measured at worse than normal vision (20/20) in either eye.  Further, compensable ratings for disfigurement are warranted for (1) visible or palpable tissue loss and either gross distortion or asymmetry of one or more features or paired set of features or (2) one or more of the 8 characteristics of disfigurement as described above.  There is no such evidence in the record.  Indeed, the Veteran's pterygium has been surgically removed, and there is no indication in the record of any residual scar or disfigurement.  Therefore, no compensable rating is warranted.

Similarly, the Board finds that a compensable rating is not warranted for pinguecula.  Compensable ratings for pinguecula are warranted only for disfigurement, specifically (1) visible or palpable tissue loss and either gross distortion or asymmetry of one or more features or paired set of features or (2) one or more of the 8 characteristics of disfigurement as described above.  There is no palpable tissue loss, as pinguecula consists of excess tissue, not tissue loss.  See Dorland's Illustrated Medical Dictionary 1449 (32nd ed. 2012).  As his pinguecula was measured at half a millimeter, it does not result in a characteristic of disfigurement.  Therefore, no compensable rating is warranted.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and swelling of the leg, difficulty walking or standing for extended periods, and blurred vision and painful, dry eyes are "like or similar to" or a necessary consequence of those explicitly listed in the rating criteria, which considers symptoms such as intermittent or persistent edema of the lower extremities and impaired visual acuity.  Mauerhan, 16 Vet. App. at 443.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, which includes the issues on appeal and a lumbosacral spine disability with scar and associated radiculopathy in the left lower extremity.  Referral for extraschedular consideration is therefore not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).    

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2008, August 2010, and November 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and relevant Social Security Administration records have been obtained, as have relevant private medical records identified by the Veteran.  

With respect to the claims of entitlement to service connection for PTSD and nosebleeds, because the claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

The Veteran was provided VA examinations of his claimed skin and sleep disabilities in September 2010, of his post phlebitis syndrome in December 2009 and November 2011, and of his pterygium and pinguecula in August 2010 and November 2011.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is granted.

Service connection for a respiratory disorder, diagnosed as COPD, is denied

Service connection for chronic nosebleeds is granted.

Service connection for a sleep disorder, diagnosed as sleep apnea, is denied

Service connection for a skin disorder is denied.

An effective date prior to June 17, 2009, for the assignment of a 40 percent rating for post phlebitis syndrome of the right lower leg is denied.

A rating in excess of 40 percent for post phlebitis syndrome of the right lower leg since June 17, 2009, is denied.

An initial compensable rating for pterygium of the right eye is denied.

An initial compensable rating for pinguecula of the left eye is denied.



REMAND

A remand is needed with respect to the remaining issues of an increased rating for a psychiatric disability and TDIU, a remand is needed.

Acquired Psychiatric Disability.  The Veteran claims an initial evaluation in excess of 10 percent for his acquired psychiatric disability, to include anxiety disorder with depressed mood, and by the above decision to include PTSD.  The RO issued a statement of the case with regard to this issue in December 2011.  Subsequently, the Veteran underwent a VA examination for his mental health disabilities in July 2013.  No supplemental statement of the case was issued with regard to this new evidence.  The Board must therefore remand this issue for a new supplemental statement of the case.  38 C.F.R. § 20.1304(c).

TDIU.  The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for increased evaluations, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  After completing the above, and any other development deemed necessary (which may include obtaining a new VA examination and/or opinion, if needed) readjudicate the issues on appeal, to include consideration of the July 2013 VA examination.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


